FILED
                             NOT FOR PUBLICATION                             FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE J. RODRIGUEZ,                               No. 11-15316

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01050-FJM

  v.
                                                 MEMORANDUM *
MICHAEL C. LESAC,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose J. Rodriguez, an Arizona state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendant

was deliberately indifferent to his serious medical needs. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Rodriguez

failed to raise a genuine dispute of material fact as to whether defendant’s

treatment of Rodriguez’s knee constituted deliberate indifference. See id. at 1057-

58 (prison officials act with deliberate indifference only if they know of and

disregard an excessive risk to an inmate’s health and safety; a difference of

medical opinion about the best course of medical treatment does not amount to

deliberate indifference).

      To the extent that Rodriguez challenges the denial of appointment of

counsel, the district court did not abuse its discretion because Rodriguez failed to

demonstrate exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970

(9th Cir. 2009) (setting forth standard of review and “exceptional circumstances”

requirement).

      Rodriguez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     11-15316